Exhibit 10.27
BUILDERS FIRSTSOURCE, INC.
Second Amendment to the Employment Agreement
with Floyd Sherman
          This Second Amendment to the Employment Agreement dated as of
September 1, 2001, as amended by a First Amendment to the Employment Agreement
dated June 1, 2005, (the “Agreement”) between Builders FirstSource, Inc. (the
“Company”) and Floyd Sherman (“Executive”) is made this 29th day of October,
2008.
          The Board of Directors of the Company and Executive have determined
that it is in their best interests to amend the Agreement to include special
provisions intended to ensure compliance with Internal Revenue Code Section 409A
relating to deferred compensation. In consideration of the mutual covenants
contained herein and the continued employment of Executive by the Company, the
parties agree as follows:

  1.   The Agreement is hereby amended by adding the following sentence to the
end of Section 5(c):         “Annual cash bonuses shall be paid in the calendar
year following the year to which the bonus relates, and not later than March 15
of such year.”     2.   Section 8 of the Agreement is hereby amended by adding
the words “During the Term,” to the beginning of the first sentence of
Section 8, and by adding the following sentence to the end of Section 8:        
“With respect to Executive’s rights under this Section 8, (i) the amount
reimbursable in any one calendar year shall not affect the amount reimbursable
in any other calendar year, (ii) the reimbursement of an eligible business
expense must be made no later than December 31 of the year after the year in
which the business expense was incurred, and (iii) such rights shall not be
subject to liquidation or exchange for another benefit.”     3.   The Agreement
is hereby amended by deleting Section 11(b) in its entirety and replacing with
the following:         “(b) Death. The employment by the Company of Executive
pursuant to this Agreement shall be terminated upon the death of Executive, in
which event Executive’s spouse or heirs shall receive the following:
(i) Executive’s Base Salary and benefits to be paid or provided to Executive
under this Agreement through the Date of Termination (“Accrued Obligations”),
payable no later than thirty (30) days after the Date of Termination, (ii)
continuation of Executive’s Base Salary for a period of one (1) year after the
Date of Termination, and (iii) continuation of the health benefits provided for
pursuant to Section 9(a) hereof (“Health Benefits”) and welfare benefits
provided for pursuant to Section 9(b) hereof (“Welfare Benefits”) for a period
of one (1) year after the Date of Termination.”     4.   The Agreement is hereby
amended by deleting the second sentence of Section 11(c) in its entirety and
replacing with the following:

 



--------------------------------------------------------------------------------



 



      “In the event the employment by the Company of Executive is terminated
pursuant to this Section 11(c), Executive shall be entitled to receive the
following: (i) the Accrued Obligations, payable no later than thirty (30) days
after the Date of Termination, (ii) subject to Section 25 hereof, continuation
of his Base Salary for a period of one (1) year after the Date of Termination,
(iii) continuation of Health Benefits for a period of one (1) year after the
Date of Termination, and (iv) subject to Section 25 hereof, continuation of
Welfare Benefits for a period of one (1) year after the Date of Termination;
provided, however, that amounts payable to Executive under this Section 11(c)
shall be reduced by the proceeds of any short- and/or long-term disability
payments under the Company plans referred to in Section 9 hereof to which
Executive may be entitled during such period.”     5.   The Agreement is hereby
amended by deleting the second sentence of Section 11(e) in its entirety and
replacing it with the following:         “In the event the employment by the
Company of Executive is terminated pursuant to this Section 11(e), Executive
shall be entitled to receive the following: (i) the Accrued Obligations, payable
no later than thirty (30) days after the Date of Termination, (ii) subject to
Section 25 hereof, continuation of his Base Salary for the remainder of the
Term, (iii) continuation of Health Benefits for the remainder of the Term, and
(iv) subject to Section 25 hereof, continuation of Welfare Benefits for the
remainder of the Term.”     6.   The Agreement is hereby amended by adding a new
Section 10(h) to read as follows::         “(k) Continuation of Welfare
Benefits. With respect to Executive’s rights to continuation of Welfare Benefits
provided for in Sections 11(b), (c), and (e), (i) the benefits provided in any
one calendar year shall not affect the benefits provided in any other calendar
year, (ii) the reimbursement of an eligible expense must be made no later than
December 31 of the year after the year in which the business expense was
incurred, and (iii) such rights shall not be subject to liquidation or exchange
for another benefit.”     7.   The Agreement is hereby amended by adding the
following new Section 25:         “25. Code Section 409A.

     (a) Notwithstanding anything in this Agreement to the contrary, to the
extent that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable hereunder by reason of the occurrence of Executive’s
separation from service, such amount or benefit will not be payable or
distributable to Executive by reason of such separation from service unless (i)
the circumstances giving rise to such separation from service meet any
description or definition of “separation from service” in Section 409A of the
Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition), or (ii) the payment or
distribution of such amount or benefit would be exempt from the application of
Section 409A of the Code by reason of the short-term deferral exemption or
otherwise. This provision does not prohibit the vesting of any amount upon a
separation from service, however defined. If this provision prevents the payment
or distribution of any amount or benefit, such payment or distribution shall be
made on the date, if any, on which an event occurs that constitutes a Section
409A-compliant “separation from service.”

 



--------------------------------------------------------------------------------



 



     (b) Notwithstanding anything in this Agreement to the contrary, if any
amount or benefit specified herein as “subject to Section 25 hereof,” or any
other amount or benefit that would otherwise constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Agreement by reason of the Executive’s
separation from service during a period in which he is a Specified Employee (as
defined below), then, subject to any permissible acceleration of payment by the
Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes):
          (i) if the payment or distribution is payable in a lump sum,
Executive’s right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of Executive’s death or the first
day of the seventh month following Executive’s separation from service (the
“Delay Period”); and
          (ii) if the payment or distribution is payable over time, the amount
of such non-exempt deferred compensation that would otherwise be payable during
the six-month period immediately following Executive’s separation from service
will be accumulated and Executive’s right to receive payment or distribution of
such accumulated amount will be delayed until the earlier of Executive’s death
or the end of the Delay Period, whereupon the accumulated amount will be paid or
distributed to Executive and the normal payment or distribution schedule for any
remaining payments or distributions will resume; and
          (iii) to the extent that this Section 25(b) applies to the provision
of Welfare Benefits, Executive shall be entitled to pay the full cost of
premiums to maintain the Welfare Benefits during the Delay Period, and the
Company shall pay to Executive an amount equal to the amount of such premiums
promptly following the end of the Delay Period.

      For purposes of this Agreement, the term “Specified Employee” has the
meaning given such term in Code Section 409A and the final regulations
thereunder.”     8.   Except as expressly amended hereby, the terms of the
Agreement shall be and remain unchanged and the Agreement as amended hereby
shall remain in full force and effect.

                IN WITNESS WHEREOF, the Company and Executive have caused this
Amendment to be executed on the day and year first above written.

                  BUILDERS FIRSTSOURCE, INC.    
 
           
 
  By:   /s/ Donald F. McAleenan
 
Senior Vice President    
 
                EXECUTIVE    
 
                          /s/ Floyd Sherman                   Floyd Sherman    

 